Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                                 Appellate Court                       Date: 2018.11.01
                                                                       14:41:53 -05'00'




                  People v. Wilkinson, 2018 IL App (3d) 160173



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           MICHAEL L. WILKINSON, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-16-0173



Filed             June 5, 2018



Decision Under    Appeal from the Circuit Court of Whiteside County, No. 15-CF-164;
Review            the Hon. Walter D. Braud, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Peter A. Carusona, and Steven Varel, of State
Appeal            Appellate Defender’s Office, of Ottawa, for appellant.

                  Terry A. Costello, State’s Attorney, of Morrison (Patrick Delfino,
                  David J. Robinson, and Justin A. Nicolosi, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE CARTER delivered the judgment of the court,
                  with opinion.
                  Justice Lytton concurred in the judgment and opinion.
                  Justice McDade dissented, with opinion.
                                              OPINION

¶1       Defendant, Michael L. Wilkinson, appeals following his conviction for aggravated battery.
     He argues that the State presented insufficient evidence to prove beyond a reasonable doubt
     that his use of force in defending himself was not reasonable. We affirm.

¶2                                              FACTS
¶3       The State charged defendant with aggravated battery (720 ILCS 5/12-3.05(a)(1) (West
     2014)), stemming from events occurring on May 23, 2015. The charging instrument alleged
     that defendant knowingly caused great bodily harm to Kevin Cook in that he struck Cook in the
     head and face with a hammer. Defendant disclosed to the prosecution before trial that he would
     be claiming self-defense.
¶4       Defendant’s trial commenced on October 20, 2015. The evidence at trial showed that Cook
     lived at 607 Dixon Avenue in Rock Falls. Defendant’s fiancée, Tacura Britt, lived at 614 East
     Fourth Street in Rock Falls. The backyards of those two residences were separated by two
     other yards and a fence. Defendant did not live with Britt, but was at her house frequently to
     watch the children or to spend the night.
¶5       Testimony adduced at trial showed that defendant and Cook were in their respective yards
     on the morning of May 23, 2015. Defendant, in an attempt to have Britt’s children come into
     the house, yelled profanities at them. Cook testified that he called defendant over to the fence
     between the yards and told him “we don’t do this in the neighborhood” because they did not
     want the children to hear such language. Cook testified that he asked defendant to “take it in
     the house.” Cook’s wife, Sherry, recalled that Cook “screamed ‘hey’ ” at defendant, then told
     him “this is a good neighborhood” and that people did not want to hear defendant using bad
     language. Defendant heard Cook yell “hey,” but he assumed Cook was not speaking to him.
     Later, Cook told defendant that “this is a good neighborhood, we [are] good parents.”
     Defendant walked away.
¶6       Later that day, Cook heard defendant yelling to Britt: “[T]his white mother f*** back here
     is telling me how to talk to my kids ***.” Cook again chastised defendant for his use of
     profanities. Cook testified that defendant threatened to kill him. Sherry testified that defendant
     yelled “I’ll beat you down, white boy.” At defendant’s invitation, Cook jumped over the fence
     separating the yards, but did not approach defendant.
¶7       Defendant testified that the confrontation was mutual, with each man threatening to
     “whoop each other’s a***.” Once Cook had come over the fence, defendant and Cook
     continued yelling and using profanities until Britt coaxed defendant into her car. Britt testified
     that Cook yelled to defendant: “[W]e’ll finish this when the kids aren’t around.” She saw Cook
     jump over the fence and threaten to “F [defendant] up.” Cook referred to defendant as “a boy.”
¶8       Cook testified that he saw someone return to Britt’s house later that evening. He believed it
     was just Britt and the children. Feeling bad about the altercation, Cook and his friend, Mark
     Moore, approached Britt’s door with the intent of apologizing and thanking her for calming
     defendant down. They knocked on the side door to Britt’s house. Cook testified that when Britt
     opened the door, defendant was standing behind her. Cook was surprised to see him. Cook
     began to apologize when defendant struck him in the face with a hammer. Cook described the
     impact as a white flash. He agreed that the hammer strike caught him in the eyebrow area. He


                                                 -2-
       fell down. Cook testified: “I kept getting hit, kept seeing them white flashes.” While this was
       happening, Cook was “[t]rying to get up, trying to get away.” He testified that “after a few
       more hits” he could not see anything. He denied ever striking defendant or Britt. He denied
       ever entering or reaching into Britt’s house. Moore eventually helped Cook up and took him
       back to his house.
¶9          Cook testified that he suffered fractures to his eye socket, sinus cavity, and “nose socket”
       as a result of the altercation. He required 12 staples and a number of stitches. A tendon was also
       severed. He continued to suffer from eye spasms and headaches.
¶ 10        On cross-examination, Cook testified that he took “[t]wo hits” of marijuana that evening,
       before the physical altercation. He could not recall how much alcohol he drank because he was
       not keeping track. He denied telling a police officer that he and Moore went to Britt’s house to
       confront defendant. He explained that he brought Moore to Britt’s house because defendant
       was very upset and Cook “didn’t want to appear that [he] was *** in the same manner.” Moore
       also had a cell phone “in case anything happened.”
¶ 11        Sherry testified that she saw Britt and three children return to the house that night, but did
       not see defendant. Cook told Sherry that he wanted to go to Britt’s house to apologize to her.
       While Cook had consumed alcohol that day, Sherry did not believe him to be intoxicated.
¶ 12        Defendant testified that he and Britt returned to her house that night sometime between
       8:30 and 9 p.m. Five to ten minutes later, they “heard a loud banging on the door.” Defendant
       did not know who was at the door, but told them to go away, reasoning that it was too late at
       night for someone to be visiting. Defendant retrieved a hammer because he was concerned that
       someone was trying to break into the house. Britt opened the door and defendant saw Cook.
       Defendant told Cook to leave the property. According to defendant, Cook said he was the
       neighborhood watch and that “he’s going to have us out the neighborhood within a week,
       because the neighbors don’t want us in the neighborhood anyway.” An argument ensued, with
       Cook wide-eyed and angry. Defendant testified that Cook did not apologize or thank Britt for
       anything.
¶ 13        Defendant observed Cook ball his hand into a fist. Defendant testified: “I proceeded to ask
       him, man, point blank, who the f*** is you to tell me how to talk to my kids and next thing you
       know I’m being punched in the face.” Defendant was standing inside the house when Cook
       punched him. The punch landed “[r]ight between the eyes.” Defendant testified that after he
       was punched, he hit Cook with the hammer and then they both fell through the doorway and
       onto the porch. Defendant believed it was necessary to swing the hammer to protect himself.
¶ 14        Once they had fallen onto the porch, Cook had a hold on defendant’s arms, and defendant
       repeatedly asked him to let go. He estimated that he told Cook at least five times to let him go.
       Defendant could not recall whether Cook initially grabbed his arms inside the house or after
       they had fallen outside. Defendant was trying to get away and “struck him again with the
       hammer.” Moore took the hammer out of defendant’s hand and threw it in the yard.
¶ 15        On cross-examination, defendant admitted he could not recall exactly how many times he
       hit Cook with the hammer inside the house, testifying that he “just started swinging.” He
       testified that there was no blood in the house because after he struck defendant with the
       hammer they were “instantly *** outside on the ground fighting, tussling and stuff.”
       Defendant did not see Moore until he and Cook were outside. He did not know if the first
       hammer strike caused the gash over Cook’s eye. Defendant recalled hitting some garbage cans
       as he fell onto the porch; he did not know if Cook hit the cans as well.

                                                    -3-
¶ 16       Britt testified that she and defendant returned to the house around 8 p.m. The children were
       at a babysitter’s house. Around 8:15 p.m., Britt “heard a big bang on the door.” She peered
       through a window and saw Cook and another man at her door. She opened the door; Cook was
       standing on the grass adjacent to the concrete, with Moore behind him. Cook told Britt to tell
       defendant not to use profanities outside while yelling at the children. Britt asked Cook why he
       cared what defendant did. According to Britt, Cook responded: “[T]his is a good neighborhood
       and we’re good parents.” Britt described Cook as mad, with wide eyes and spit flying from his
       mouth as he spoke. Britt repeatedly told Cook to leave.
¶ 17       Britt yelled for defendant because she was scared. Defendant came to the door, standing
       behind Britt. Britt testified: “[A]s soon as he seen [defendant], [Cook] instantly went into a
       rage. *** [H]e was *** screaming even louder, screaming, just screaming. He was like, well,
       come out here, I’ll give you a butt whoopin’, *** I’ll show you what a redneck country boy can
       do, come outside.” Defendant and Cook yelled at each other. Britt continued to tell Cook to
       leave. According to Britt, Cook yelled: “I’m neighborhood watch. If you guys don’t get out of
       here in a week, I’ll have you out of here.” Britt noted that Cook did not apologize.
¶ 18       Britt continued to stand between the two men because she did not want the situation to
       escalate. She could smell an odor of alcohol so strong it made her “sick to [her] stomach.” Britt
       testified that Cook eventually punched defendant. Cook’s fist grazed Britt’s face before hitting
       defendant. Cook then stepped into the house and grabbed defendant’s left arm. Britt testified
       that defendant reached for a hammer, which was sitting on the adjacent countertop. Defendant
       struck Cook in the head twice with the hammer, and they fell outside through the doorway.
       Cook was still holding onto defendant. Defendant landed on top of Cook; Moore was still
       standing in the grass next to the concrete. Britt testified that defendant and Cook “were
       wrestling around outside on the cement.” Defendant was continuously yelling at Cook to let go
       of him. Britt recalled that Moore took the hammer out of defendant’s hand. Britt called 911.
¶ 19       John Wolfe testified that he lived across the street from Britt. He was on the front steps of
       his house on the night of May 23, 2015, when he heard yelling from “[s]ome big, white guy” in
       Britt’s side yard. Wolfe saw the man standing on a cement porch, yelling at someone inside the
       house. A second man was standing behind him. Wolfe explained what happened next:
                “[H]e yelled for a few minutes, asked the neighbor to come outside and said he was
                going to kick his a*** and then the next thing I know I seen him step through the door,
                *** looked like he was swinging a punch, big right hook coming up over top and the
                next thing I know he come back out the door on his back with a thin guy on top of him
                and the neighbor lady yelled that she was calling 9-1-1, the fight broke up and then a
                few minutes later the police showed up.”
       Wolfe had never spoken to any of the individuals involved before and did not know their
       names.1
¶ 20       Officer Scott Allspaugh of the Rock Falls Police Department testified that he was
       dispatched to Britt’s residence at approximately 8:45 p.m., after Britt had called 911.
       Allspaugh and Officer Ryan McKanna met with defendant and Britt. Allspaugh met “[v]ery
       briefly” with defendant and did not recall noticing any injuries to him at that time. However,
       Allspaugh indicated in his report that defendant “appeared to have been battered.” Defendant

           1
            Wolfe’s characterizations of Cook and defendant as “big” and “thin,” respectively, are supported
       by the photographs of each man on the record.

                                                     -4-
       was largely uncooperative with the officers, often yelling and not answering the officers’
       questions. Defendant told Allspaugh that he had been in a fight, and Britt told them that the
       “heavy-set *** white male” who was involved had left.
¶ 21       The officers proceeded to the backyard of 607 Dixon Avenue, where they encountered
       Cook. Allspaugh called for an ambulance after observing “several severe wounds to [Cook’s]
       head.” Specifically, Allspaugh noted the worst damage was to Cook’s left eye. He also
       observed several large lacerations on the back and top of his head. Allspaugh could smell the
       odor of alcohol on Cook’s breath and believed him to be heavily intoxicated. Allspaugh
       testified that some of the indicators of intoxication could also have been the result of head
       trauma. Allspaugh estimated that Cook was on the back deck of his own home, approximately
       300 feet away from the scene of the altercation when they found him.
¶ 22       Allspaugh recovered a hammer from Britt’s yard. The hammer appeared to have dried
       blood on it. Allspaugh also took photographs showing Cook’s head and facial wounds, which
       were introduced into evidence. The pictures show a large gash over Cook’s left eye, where the
       eye socket meets the nose. They also show scrape-like wounds on the rear portion of the top of
       his head. The photographs show dried blood throughout the left side of his face and head.
       Pictures from days after the incident show a severely blackened left eye, with minor swelling
       to Cook’s right eye. They also show a smaller cut with some bruising on Cook’s left temple
       and a sutured wound on the back of his head. Photographs of the hammer show what is
       apparently dried blood on the head, claw, and upper handle of the hammer.
¶ 23       Police officers did not take photographs of defendant. However, in the aftermath of the
       altercation, Britt noticed that defendant had scrapes on his hands and left knee. His arm had
       handprints and fingernail marks. His nose was swollen and he had a knot on his head. Britt
       took photographs of those injuries, and those photographs were introduced at trial. They show
       defendant with a swollen nose, welt-like marks on his right arm, redness and a small wound on
       his left arm, and scrapes on his elbow, knee, and knuckles. Britt and defendant went to the
       hospital later that night.
¶ 24       On cross-examination, Allspaugh testified that he briefly spoke to Britt at the scene of the
       altercation. Britt told Allspaugh that Cook had come to her house and demanded to speak with
       defendant. Defendant was standing behind Britt when she answered the door, and Cook
       punched defendant. Britt also told Allspaugh that Moore later joined into the altercation.
       Allspaugh also spoke with Moore that night. Moore told Allspaugh that he had been able to pry
       the hammer away from defendant and threw it in the yard. Allspaugh agreed that Cook and
       Moore went to Britt’s house “to confront [defendant].”
¶ 25       Officer Mark Davis of the Rock Falls Police Department spoke with defendant and Britt
       after Cook was taken away by ambulance. Britt and defendant told Davis that Cook had
       “banged on the door,” then reached over Britt to punch defendant in the face. Davis did not see
       any injuries to defendant. Davis described the area in which the altercation took place as a
       small sidewalk in front of the side door of Britt’s house.
¶ 26       James Moffitt testified that he was the paramedic who responded to Cook’s address.
       Because of the blood, Moffitt could not tell precisely how many wounds Cook had to his head,
       but Moffitt knew there was more than one. He testified that most of the bleeding was from the
       large wound above Cook’s left eye. Moffitt speculated that the swelling and bruising around
       Cook’s left eye could be from the strike that caused the large wound. Moffitt noted that Cook
       had multiple other lacerations on the back and top of his head. Moffitt later learned that Cook

                                                  -5-
       had been diagnosed with a sinus fracture. He testified that Cook’s multiple injuries were
       consistent with being struck by a hammer.
¶ 27       The court asked Moffitt if all of the blood shown in the photographs was from the one,
       large wound. Moffitt replied that most of it was. The court asked Moffitt if the other lacerations
       were from a hammer or a fall. Moffitt responded: “I would say a combination. If there was a
       struggle going on, you know, if he was blocking the blows, it could have definitely just
       brushed him and not had a direct hit.” Moffitt added that the other wounds “absolutely” came
       from a hammer blow. Moffitt knew that the wound by Cook’s eye required staples, but did not
       know if the same was true of the other wounds.
¶ 28       Karrie Leigh testified that she worked as a physician’s assistant in an emergency room. She
       was working on May 28, 2015, when defendant came to the emergency room complaining of
       headaches and dizziness. He had been in the emergency room five days earlier following an
       altercation. Leigh reviewed the notes from defendant’s emergency room treatment. They
       indicated that he had presented that night having been punched in the face and hit in the head,
       complaining of pain in his face, nose, head, right hand, and back. Defendant had undergone a
       CAT scan and X-ray that night and had been prescribed pain medication.
¶ 29       Following closing arguments, the court instructed the jury that, to sustain a charge of
       aggravated battery, the State must prove, first, that defendant knowingly caused great bodily
       harm to Cook and, second, “that the Defendant was not justified in using the force which he
       used.” The court further instructed the jury that “a person is justified in the use of force which
       is intended or likely to cause death or great bodily harm only if he reasonably believes that
       such force is necessary to prevent imminent death or great bodily harm to himself.” The jury
       found defendant guilty.
¶ 30       Defendant subsequently filed a motion for new trial. In ruling on the motion, the court
       commented that “the elephant in the room” was that “this case [was] about being black.” The
       court found it clear that Cook did not like defendant because of his race, based on Cook’s
       comments that defendant was not welcome in the neighborhood. The court noted that
       defendant had been made well aware of that racial animosity before the physical altercation.
       The court also pointed out that Wolfe was the “one witness that is completely, his statements
       are beyond dispute, totally believable, not contradicted in any way.” The court concluded that
       Cook was the aggressor. The court noted that while defendant had been initially justified in
       using force, the State had proven beyond a reasonable doubt that he used “excessive force in
       the lawful act of self-defense.” The court denied defendant’s motion.
¶ 31       At sentencing, the court again commented that defendant would not have been guilty if he
       had only struck Cook with the hammer “once or twice.” The court made clear that it was
       sentencing defendant not for initially striking Cook with the hammer, but “for not stopping.”
       The court also condemned the actions of the investigating officers in the case, opining:
               “[T]he police already made up their mind what the charge was before they ever spoke
               to you. They didn’t even come and ask you what happened. They didn’t come and ask
               your girlfriend what happened, even though she was the one that called the police.
               They just went directly to the victim and got his side of the story and the case was
               opened, and closed, and shut.”
       The court sentenced defendant to a term of three years’ imprisonment.



                                                   -6-
¶ 32                                             ANALYSIS
¶ 33       On appeal, defendant argues that the evidence presented at trial was insufficient to prove
       beyond a reasonable doubt that defendant did not reasonably believe that the force he used was
       necessary to prevent great bodily harm. We find that a rational juror could have found
       defendant guilty beyond a reasonable doubt and we therefore affirm.
¶ 34       Section 7-1(a) of the Criminal Code of 2012 holds as follows:
                “A person is justified in the use of force against another when and to the extent that he
                reasonably believes that such conduct is necessary to defend himself or another against
                such other’s imminent use of unlawful force. However, he is justified in the use of force
                which is intended or likely to cause death or great bodily harm only if he reasonably
                believes that such force is necessary to prevent imminent death or great bodily harm to
                himself or another, or the commission of a forcible felony.” 720 ILCS 5/7-1(a) (West
                2014).
       The section further provides that a person who is an “aggressor” may not invoke self-defense.
       Id. § 7-1(b).
¶ 35       A claim that self-defense justified a use of force that was likely to cause great bodily harm
       contemplates six distinct elements: (1) unlawful force was threatened against a person, (2) the
       person threatened was not the aggressor, (3) the danger of great bodily harm was imminent,
       (4) the use of force was necessary, (5) the person threatened actually and subjectively believed
       a danger existed that required the use of the force applied, and (6) the beliefs of the person
       threatened were objectively reasonable. People v. Lee, 213 Ill. 2d 218, 225 (2004). Once a
       defendant raises the affirmative defense of self-defense, the burden shifts to the State to prove
       beyond a reasonable doubt that defendant did not act in self-defense. Id. The State satisfies this
       burden if it negates any of the six elements beyond a reasonable doubt. Id.
¶ 36       Where a defendant contends on appeal that the State failed to negate self-defense beyond a
       reasonable doubt, our standard of review is the same as in any other challenge to the
       sufficiency of the evidence: whether, after considering the evidence in the light most favorable
       to the State, any rational trier of fact could have found beyond a reasonable doubt that the
       defendant did not act in self-defense. Id.; see also People v. Collins, 106 Ill. 2d 237, 261
       (1985). All reasonable inferences in favor of the prosecution will be allowed. People v. Bush,
       214 Ill. 2d 318, 326 (2005). The reasonableness of a defendant’s belief that the use of force was
       warranted is a factual issue often involving credibility determinations and is thus the province
       of the jury. Lee, 213 Ill. 2d at 225.
¶ 37       The parties on appeal limit their arguments to the reasonableness of defendant’s belief that
       striking Cook with the hammer was necessary to prevent great bodily harm to himself. The
       State concedes “that the record in this case supports defendant’s and trial court’s beliefs that
       Cook was the initial aggressor. The testimony of John Wolfe was the strongest evidence
       supporting that stance.” More pointedly, the State concedes that Cook punched defendant in
       the face. The State, however, argues that defendant used “excessive force,” or “an amount of
       force far greater than needed to neutralize the threat posed by Cook.” Put in terms of the
       elements of self-defense, the State contends that the evidence was sufficient to prove beyond a
       reasonable doubt that defendant’s subjective belief that the amount of force he used was
       necessary to prevent great bodily harm was unreasonable.



                                                   -7-
¶ 38        After defendant initially struck Cook with the hammer while the men were in the house,
       defendant and Cook fell through the doorway onto Britt’s patio. Defendant and Cook testified
       to conflicting versions of the events that followed. Defendant testified that Cook was holding
       onto him and would not let go. He described the engagement as “fighting” or “tussling.” He
       estimated that he told Cook at least five times to let go of him before striking Cook once with
       the hammer in an effort to free himself. Cook, however, testified that after being struck initially
       with the hammer, he was simply trying to stand up and flee the situation. He testified that once
       he was on the ground, he “kept getting hit” and was hit in the head at least “a few” times until
       he could no longer see.
¶ 39        The jury was thus presented with two scenarios: one in which Cook’s aggression continued
       and defendant used the hammer to free himself and one in which Cook was struck repeatedly
       with the hammer while he was trying to leave. It is well settled that it is the province of the jury
       to assess the credibility of the witnesses and to resolve conflicts in the evidence. People v.
       Washington, 2012 IL 110283, ¶ 60. In evaluating an attack on the sufficiency of the evidence,
       a reviewing court does not retry the case or reweigh evidence, but instead defers to the jury on
       matters of witness credibility or the weight afforded to each witness’s testimony. E.g. People v.
       Jones, 337 Ill. App. 3d 546, 555 (2003). Here, the jury was free to conclude that Cook’s
       testimony on this particular point was the most credible, and thus find that defendant struck
       Cook repeatedly in the head with a hammer while he was on top of Cook and Cook was trying
       to get away. It follows that the jury could rationally conclude that any belief defendant held at
       that point that those hammer strikes were necessary to protect himself was unreasonable. See
       Lee, 213 Ill. 2d at 225.
¶ 40        In reaching this conclusion, we recognize that Cook’s credibility was imperfect.
       Specifically, his testimony that he merely went to Britt’s house to apologize when he was
       suddenly and unprovokedly attacked by defendant was so undermined by other evidence that
       even the State on appeal concedes that Cook was actually the initial aggressor. However, our
       supreme court has made clear that “even when a witness is found to have knowingly given
       false testimony on a material point, a fact finder may reject his entire testimony but is not
       bound to do so.” People v. Cunningham, 212 Ill. 2d 274, 283 (2004); see also Sparling v.
       Peabody Coal Co., 59 Ill. 2d 491, 498-99 (1974) (stating that even “contradictory testimony of
       a witness does not per se destroy [his credibility] ***, and it remains for the trier of fact to
       decide when, if at all, he testified truthfully”). In other words, Cook’s untruthfulness about his
       initial intentions did not fatally undermine his credibility as to his later actions. Indeed, it is
       plausible that a hammer strike to Cook’s face, leaving a large gash between his eyes, was
       enough to convince the initially aggressive Cook that it was time to leave.
¶ 41        In sum, testimony from the victim in this case tended to show that defendant continued to
       strike him with a hammer after any threat had subsided. The jury could reasonably have
       concluded that this testimony was credible and, in turn, that defendant did not reasonably
       believe those continued hammer strikes were necessary to prevent great bodily harm to
       himself. Accordingly, we find the State produced evidence sufficient to prove beyond a
       reasonable doubt that defendant was not acting in self-defense.




                                                    -8-
¶ 42                                       CONCLUSION
¶ 43      The judgment of the circuit court of Whiteside County is affirmed.

¶ 44      Affirmed.

¶ 45        JUSTICE McDADE, dissenting.
¶ 46        The majority defers to the jury’s determination that certain portions of Cook’s testimony
       were credible and affirms Wilkinson’s conviction. However, our supreme court has explicitly
       stated that we need not blindly accept every credibility determination made by the fact finder.
       People v. Wheeler, 226 Ill. 2d 92, 115 (2007) (“The simple fact that a judge or jury accepted
       the veracity of certain testimony does not guarantee reasonableness.”). I would find that it was
       unreasonable for the jury to find Cook’s testimony credible, and it is therefore improper for
       this court to defer to such an unreasonable determination. Cook’s recitation of the events was
       incredible. And because he provided the only testimony that could even arguably support the
       jury’s conclusion that Wilkinson’s continued belief in the need for self-defense was
       unreasonable, I would find the evidence insufficient and reverse Wilkinson’s conviction. I
       therefore respectfully dissent.
¶ 47        The altercation in the present case has been broken down by the majority and the parties
       into two separate portions: that occurring inside Britt’s house and that occurring outside. I
       disagree with that characterization. There is no evidence in the record that either Cook or
       Wilkinson stopped fighting and consciously decided to take a break and resume their
       altercation outside. This was a single, seamless event. Wilkinson testified, and his injuries
       confirmed, that Cook was holding him and refused to let him go as they catapulted through the
       door. His testimony gains weight from Cook’s knowledge that he had help waiting outside. It
       was only after they were out of the house that Wilkinson became aware of the presence of
       Moore, Cook’s backup. It would be totally unreasonable for him not to feel even more
       vulnerable with that knowledge. With respect to the so-called first portion, the State
       acknowledges “that the record in this case supports Wilkinson’s and trial court’s beliefs that
       Cook was the initial aggressor. The testimony of John Wolfe was the strongest evidence
       supporting that stance.” The State expressly concedes that Cook punched Wilkinson in the
       face. It was clever of the State to make that concession because the majority accepts it and the
       State’s two-fights argument and focuses its analysis on the portion of the altercation occurring
       outside as though it were a separate event.
¶ 48        It is worthwhile to consider precisely why the State was forced to make such a concession.
       Cook testified that he went to Britt’s house to make amends when he was suddenly and
       maliciously attacked by Wilkinson. This claim was initially suspicious, as Cook also testified
       that he brought Moore with him and Moore brought his cell phone “in case anything
       happened.” More importantly, that testimony was directly refuted by the neutral testimony of
       Wolfe, who testified that he saw and heard Cook yelling and threatening to “kick
       [Wilkinson’s] a***,” then saw him step through the doorway to punch someone. It would not
       be reasonable for a juror to conclude that Cook’s testimony was credible. See id. Further, there
       can be no dispute on those facts that Wilkinson was acting in justified self-defense when he
       first struck Cook with the hammer. See, e.g., People v. Givens, 26 Ill. 2d 371, 376 (1962)
       (reversing murder conviction where “evidence established that the homicide was committed


                                                  -9-
       by defendant in his own habitation against one who unlawfully entered it and from whom
       defendant reasonably feared an assault”).
¶ 49       As the majority describes, the jury was presented with two versions of the remainder of the
       altercation, after Cook and Wilkinson had fallen through the doorway to the concrete porch.
       Wilkinson testified that he and Cook were “fighting” or “tussling” and that he told Cook
       repeatedly to let him go before striking at him with the hammer to free himself. Cook testified
       that after falling through the doorway, he only wanted to get up and leave. He testified that
       Wilkinson struck him in the head with the hammer multiple times.
¶ 50       To be sure, if the jury accepted Cook’s version of events, it could rationally have
       determined that Wilkinson was no longer acting in self-defense at that point. The majority’s
       analysis essentially ends here. But our supreme court’s decision in Wheeler urges us to press
       on, determining whether it would be reasonable for the jury to find that portion of Cook’s
       testimony credible. Wheeler, 226 Ill. 2d at 115 (“[W]hile a fact finder’s decision to accept
       testimony is entitled to deference, it is neither conclusive nor binding.”).
¶ 51       In Cunningham, 212 Ill. 2d at 283, our supreme court considered the same issue we face
       here:
               “[E]ven when a witness is found to have knowingly given false testimony on a material
               point, a fact finder may reject his entire testimony but is not bound to do so. Swift & Co.
               v. Industrial Comm’n, 52 Ill. 2d 490, 495 (1972). See also Sparling v. Peabody Coal
               Co., 59 Ill. 2d 491, 498-99 (1974) (stating that even ‘contradictory testimony of a
               witness does not per se destroy [his credibility], and it remains for the trier of fact to
               decide when, if at all, he testified truthfully’). In other words, it is for the fact finder to
               judge how flaws in part of the testimony affect the credibility of the whole. Of course,
               for the reasons discussed above, the fact finder’s judgment in that regard must be
               reasonable in light of the record. In some cases a reviewing court may find, after
               considering the whole record, that flaws in testimony made it impossible for any fact
               finder reasonably to accept any part of it.”
       Regarding the facts of the case before it, the Cunningham court pointed out that while certain
       statements made by the witness were “questionable,” there was no proof that those statements
       were “lies or errors.” Id. at 282-83.
¶ 52       That is not the case here. Multiple statements made by Cook in his testimony were not
       merely “questionable,” but demonstrably and knowingly false. Juxtaposed against the
       testimony of the neutral neighbor, John Wolfe, and against his own contradictions, it is clear
       that Cook lied about thinking only Britt and the children were home, lied that he went to
       apologize and thank Britt, lied that he tried to apologize before he was hit, lied when he denied
       reaching or going into Britt’s house, lied when he denied striking Wilkinson, and lied in
       claiming that Wilkinson was the aggressor.
¶ 53       While Cook’s testimony regarding the initiation of the encounter was inarguably false, his
       testimony regarding the rest—that he was simply trying to leave while Wilkinson struck him at
       least “a few” times with the hammer—is further undermined by the photographic evidence in
       the case. The photographs show a large, serious gash over Cook’s left eye. Cook testified that
       the first blow from the hammer caused this wound. There is also a minor wound to his left
       temple. The remainder of Cook’s injuries—all still paling in comparison to the large gash—are
       on the back of his head or the rear portion of the top of his head. By all accounts, Cook was on
       his back and Wilkinson was on top of him. It is unclear how, from this position, Wilkinson

                                                     - 10 -
       could strike Cook in the back of the head with a hammer. Moreover, if the gash over Cook’s
       eye represents the damage caused by a hammer strike, Cook’s other injuries are simply not of a
       comparable nature. It seems a far more reasonable interpretation of the evidence that the
       relatively minor wounds on the back of Cook’s head were the result of his falling backwards
       onto the concrete porch. The testimony that Cook received “a few” blows from the hammer
       while he was on his back is simply not borne out by the photographs of his wounds.
¶ 54        Furthermore, the photographs of Wilkinson’s injuries support his version of events. As
       described by the majority, those photographs showed a swollen nose and a knot on his head,
       apparently confirming the punch to his face, and “welt-like marks on his right arm, redness and
       a small wound on his left arm, and scrapes on his elbow, knee, and knuckles.” Supra ¶ 23. The
       photographic evidence in the case, including the welts and redness on Wilkinson’s arms, thus
       casts doubt upon Cook’s testimony in two ways: (1) How did Cook have only one significant
       injury to his face if he was struck in the head multiple times with a hammer while Wilkinson
       was on top of him? and (2) How did Wilkinson acquire such a variety of injuries if Cook was
       merely trying to flee? Indeed, nothing in Cook’s version explains Wilkinson’s injuries. In
       affirming, the majority not only does not address these questions; it makes no reference to the
       photographs at all in its analysis.
¶ 55        Cook was repeatedly untruthful in his testimony regarding the beginning of his altercation
       with Wilkinson. Moreover, his testimony concerning the so-called second portion of the
       altercation was seriously undermined by the photographic evidence. Cook’s testimony, the
       most significant basis for Wilkinson’s conviction, is precisely the type of “unreasonable,
       improbable, or unsatisfactory” evidence that creates a reasonable doubt as to Wilkinson’s
       guilt. Wheeler, 226 Ill. 2d at 115. While the jury may have found Cook credible, that
       determination was unreasonable, and we should not defer to it. Id. For that reason alone, I
       would find the evidence of Wilkinson’s guilt insufficient and reverse his conviction outright.
¶ 56        I would, however, find the evidence insufficient in a second distinct way as well.
       According to Cook’s testimony, the first hammer strike that he received was, in his words,
       “[i]n my face.” When Cook indicated precisely where he had been hit, the prosecutor stated:
       “And now you’re indicating in your eyebrow area of your left eye; is that correct?” Cook
       agreed. As demonstrated by the photographs, the only injury in that area of Cook’s head was
       the large gash that has been discussed at length. Thus, Cook testified that the large gash was the
       first injury he received. Indeed, the majority references this sequence of events when it opines:
       “it is plausible that a hammer strike to Cook’s face, leaving a large gash between his eyes, was
       enough to convince the initially aggressive Cook that it was time to leave.” Supra ¶ 40.
¶ 57        Under the aggravated battery statute as charged, the State was obligated to prove beyond a
       reasonable doubt that Wilkinson caused “great bodily harm or permanent disability or
       disfigurement.” 720 ILCS 5/12-3.05(a)(1) (West 2012). In fact, the charging instrument
       alleged that Wilkinson “knowingly caused great bodily harm to [Cook] in that he struck [him]
       in the head and face with a hammer, causing him to suffer a frontal sinus fracture.”
¶ 58        While the photographs taken the night of the incident show Cook’s face to be, bluntly
       speaking, a bloody mess, Moffit testified that most of the blood, swelling, and bruising was
       from the one large injury. To that point, the only additional injuries seen in photographs taken
       later are a small cut with some bruising on Cook’s temple and some cuts and scrapes to the
       back of his head. None of those injuries, of course, would have caused the frontal sinus
       fracture.

                                                   - 11 -
¶ 59        There is no dispute in this appeal that Wilkinson was fully justified in striking Cook with
       the hammer after Cook had breached the house and punched Wilkinson in the face. See supra
       ¶ 48. The majority at least implies this conclusion when it proceeds immediately to what it has
       called the second portion of the altercation. The majority’s holding is that Wilkinson was no
       longer acting in self-defense when, at least according to Cook, he continued to beat Cook with
       the hammer outside. Yet the evidence unequivocally shows that the major wound to Cook’s
       face—the wound that clearly was the source of the frontal sinus fracture referenced in the
       charging instrument—was the result of the first, justified hammer strike.
¶ 60        To sustain a conviction on the theory that it was Wilkinson’s continued hammer strikes that
       negated the reasonableness of his belief in the necessity of his actions,2 the State would need to
       prove that Wilkinson caused great bodily harm after the point at which he was no longer
       reasonably defending himself. Even accepting as true Cook’s later testimony that he was
       merely trying to get away when Wilkinson repeatedly struck him with the hammer outside, the
       photographs show that those alleged additional hammer strikes caused—at most—some cuts,
       scrapes, and slight bruising. These injuries conformed with Moffit’s suggestion that the strikes
       may have been glancing blows. No rational juror could conclude that injuries of that nature rise
       to the level of great bodily harm. See In re J.A., 336 Ill. App. 3d 814, 817 (2003) (“We have
       repeatedly articulated the proposition that ‘great bodily harm’ is more serious or grave than
       lacerations, bruises, or abrasions that characterize ‘bodily harm.’ ”).
¶ 61        Accordingly, even if this court defers to a finding that Cook’s testimony was credible, that
       very testimony and the photographs rebut the conclusion that Cook suffered great bodily harm
       after he fell outside the house. On the facts of this case, I would reverse Wilkinson’s conviction
       outright because Cook’s testimony cannot reasonably be considered credible (see supra ¶ 55).
       However, even if I were to find Cook’s testimony credible, I would reduce Wilkinson’s
       conviction to simple battery because the State failed to prove he caused great bodily harm after
       it claims he was no longer reasonably defending himself.
¶ 62        Finally, I feel compelled to comment, as did the trial court, on the one-sided nature of the
       police investigation of this incident. The officers evidenced little or no interest in Wilkinson’s
       version of the events or in his physical condition. His visible injuries were evidence of what
       had occurred as much as Cook’s were, yet they took no photographs of him. Fortunately, Britt
       had the foresight to take pictures and the concern to take him to the hospital for assessment and
       treatment of his injuries. Without her, that evidence would not have been preserved. And,
       without that evidence, the very troubling equivocal nature of the State’s case could have been
       even more damaging to Wilkinson than it was.
¶ 63        Officer Allspaugh testified that he met “very briefly” with Wilkinson and did not recall
       noticing any injuries to him at that time. His faulty recollection was, however, impeached by
       his written report of the incident stating that Wilkinson “appeared to have been battered”—not
       just struck or bruised or scraped, but “battered.” Similarly, Officer Davis testified that he did
       not see any injuries to Wilkinson, raising an implicit inference that there had been none.
       Fortunately, the photographs taken by Britt and the finding from Wilkinson’s visit to the
       emergency room that night and a subsequent visit a few days later were available to offset the
       State’s attempt to convey the impression to the jury that Wilkinson had inflicted significant

           2
            This is, in fact, what the State argues on appeal, writing: “Wilkinson brought a hammer to a fist
       fight and continued to use the hammer long after the threat of Cook’s fists had ceased.”

                                                     - 12 -
       injury on Cook and had emerged from the altercation unscathed. It does not appear to me that
       the State was engaged in creating and presenting a fair and objective record to facilitate the
       jury’s search for truth.
¶ 64       For all of these reasons, I would reverse the conviction of Michael Wilkinson outright.




                                                 - 13 -